DETAILED ACTION
The present Office action is in response to the application filing on 11 DECEMBER 2019 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/11/2019 and 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: authentication module, notification module, and controller module in claim 8, account management module in claim 9, analysis module in claim 12, and communication interface in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the corresponding structure to be the following:
[0031], “The processors 204 and the memory 206 of the automation hub 104 may implement an operating system 210. The operating system 210 may include components that enable the automation hub 104 to receive and transmit data via various interfaces (e.g., user controls, communication interface, and/or memory input/output devices), as well as process data using the processors 204 to generate output. The operating system 210 may include a presentation component that presents the output (e.g., display the data on an electronic display, store the data in memory, transmit the data to another electronic device, etc.). Additionally, the operating system 210 may include other components that perform various additional functions generally associated with an operating system. The operating system 210 may be used to implement an account management module 212, an authentication module 214, an analysis module 216, a notification module 218, a controller module 220, and a user interface module 222.” (Emphasis added.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-10, 12-14, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0051128 A1 (hereinafter “Yamashiro”) in view of U.S. Publication No. 2015/0156031 A1 (hereinafter “Fadell”).
Regarding claim 1, Yamashiro discloses a computer-implemented method, comprising: 
detecting, at an automation hub (FIG. 9, visitor identification device 2A), an event related to an user ([0150], “whether a visitor arrives at the house is determined according to a signal inputted from the call button 21A in Step S401;” FIG. 11, “depression signal is inputted?” S401; [0167], “package information may further include an estimated delivery time”); 
obtaining, at the automation hub, a personal authenticator that identifies a user via a sensor that is connected to the automation hub ([0151], “In Step S402, an inquiry signal is transmitted in cooperation with the near field communication portion 222. In a case where an identification signal is returned, the tag ID exhibited by the identification signal is saved in the RAM or the like each time an identification signal is returned;” FIG. 11, “obtain tag ID” S402); 


determining, at the automation hub(FIG. 9, “delivery center” 5 with “delivery person DB (database)” 53; FIG. 10, “expected visitor portion” 224A; [0145], “registers the delivery person information broadcasted from the delivery center 5 into the expected visitor storage portion 224A. Accordingly, the tag ID identifying an expected visitor (delivery person) is registered in the expected visitor storage portion 224A;” [0152], “In Step S403, the delivery person ID registered in the expected visitor storage portion 224A is checked against all tag IDs obtained in Step S402 one by one. When a matching check result in Step S403 reveals that a tag ID matching the delivery person ID is received, a positive determination is made in Step S404 and advancement is made to Step S405;” FIG. 11, “check ID matching” S403 and “match?” S404); and 
activating, automatically at the automation hub in response to determining that the personal authenticator is valid for the user, one or more connected devices to perform one or more automatic actions ([0155], “In Step S405, information informing that the visitor is an authenticated delivery person notified by the delivery center 5 is outputted from the notification device 226 and advancement is made to Step S406. An output of information is preferably a voice output from the speaker. When configured in such a manner, the user can know whether the visitor is an authenticated delivery person without having to look to the display”).
Yamashiro fails to expressly disclose the verification is at a verification server by way of the following steps: sending, from the automation hub, the personal authenticator to a verification server; and
receiving at the automation hub in response to the sending of the personal authenticator, a verification message having content regarding the personal authenticator.
However, Fadell teaches the verification is at a verification server by way of the following steps: sending, from the automation hub, the personal authenticator to a verification server (FIG. 2, “services platform” 200 including “remote servers or cloud computing architectures” 164 through “APIs” 210, note, 164 is also described as a “central server or cloud-computing system”; [0369], “certain package delivery data may be retrieved and analyzed at steps 2002 and 2004 prior to enabling such an "unsupervised" drop-off, such as specific identification data of the particular deliverer DL and/or of the particular package PL at doorbell 106 that system 164 may be able to confirm or cross-check with a trusted delivery business 228 (e.g., via an API 210 of platform 200 between system 164 and business 228). Therefore, system 164 may confirm the identity of deliverer DL and/or package PL based not only on identification data that may be provided to system 164 locally at environment 100 (e.g., via doorbell 106) but also on data that may be provided to system 164 from business 228 remotely from environment 100 (e.g., via an API 210).” Note, determining remotely from business 228 requires access through the API and sending authentication information); and
receiving at the automation hub in response to the sending of the personal authenticator, a verification message having content regarding the personal authenticator ([0369], “certain package delivery data may be retrieved and analyzed at steps 2002 and 2004 prior to enabling such an "unsupervised" drop-off, such as specific identification data of the particular deliverer DL and/or of the particular package PL at doorbell 106 that system 164 may be able to confirm or cross-check with a trusted delivery business 228 (e.g., via an API 210 of platform 200 between system 164 and business 228). Therefore, system 164 may confirm the identity of deliverer DL and/or package PL based not only on identification data that may be provided to system 164 locally at environment 100 (e.g., via doorbell 106) but also on data that may be provided to system 164 from business 228 remotely from environment 100 (e.g., via an API 210).” Note, determining remotely from business 228 requires access through the API and receiving a response regarding the authentication information. In combination with Yamashiro, the cross-checking is equivalent to making an additional determination at delivery center 5 and reporting the findings back at the visitor identification device 2A).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have verified a personal authentication of a delivery person in a remote server, as taught by Fadell ([0369]), in Yamashiro’s invention. One would have been motivated to modify Yamashiro’s invention, by incorporating Fadell’s invention, to avoid a visitor attempting to gain access to a secure area of environment by fraudulently purporting to be a deliverer associated with a trusted delivery entity business and thereby improving security ([0369]), also because performing verification using a remote server is an obvious technique that can substitute local verification.
Regarding claim 2, Yamashiro and Fadell disclose all of the limitations of claim 1, as outlined above. Additionally, Yamashiro discloses wherein:
the user is a service provider ([0010], “identify whether an individual visiting the facility as a delivery person is an authenticated delivery person”);
the event is an imminent arrival of the service provider ([0150], “whether a visitor arrives at the house is determined according to a signal inputted from the call button 21A in Step S401;” FIG. 11, “depression signal is inputted?” S401. Note, the combination with Fadell provides access to a drop-off location, which is the point of arrival);
the one or more automatic actions include generating a notification for presentation on the one or more connected devices that the service provider is authorized to perform a service (FIG. 11, “notify identity as being authenticated delivery person” S405; [0146], “a speaker or a display may be adopted as the notification device 226”); and
generating, automatically by the automation hub in response to determining that the personal authenticator is invalid for the service provider, a notification for presentation on the one or more connected devices that the service provider is not authorized to perform the service (FIG. 11, “notify that identity is unconfirmed” S407; [0152-0153], “in a case where none of the tag IDs obtained in Step S402 matches the delivery person ID, a negative determination is made in step S404 and advancement is made to Step S407;” [0158], “In Step S407, information informing that the visitor is not the individual registered in the expected visitor storage portion 224A is outputted from the notification device 226. Then, the flow is ended. Notifying the user that the visitor is not the individual registered in the expected visitor storage portion 224A”).
Yamashiro fails to expressly disclose generating a notification for presentation on the one or more connected devices notifying of the imminent arrival of the service provider;
detecting, at the automation hub, a request associated with the personal authenticator to access a service location related to an order for the service at the service location.
However, Fadell teaches generating a notification for presentation on the one or more connected devices notifying of the imminent arrival of the service provider ([0327], “When button 812 is depressed, touched, or otherwise selectively interacted with and/or utilized by a visitor, doorbell 106 may be operative to generate and transmit a signal (e.g., via any suitable wired or wireless communication path) to a user-communicative component for alerting a user that a visitor is at doorbell 106, where such a user-communicative component may be any suitable smart component of smart environment 100;” [0404], “ when a visitor is detected at environment 100 (e.g., at step 2002), different type(s) of communication may be conducted by platform 200 with one or more users”);
detecting, at the automation hub, a request associated with the personal authenticator to access a service location related to an order for the service at the service location ([0369-370] describes unsupervised drop-offs based on deliverer and/or package authentication). The same motivation of claim 1 applies to claim 2.
Regarding claim 3, Yamashiro and Fadell disclose all of the limitations of claim 2, as outlined above. Additionally, Fadell discloses wherein the one or more automatic actions include an automatic control of a device associated with a location at which the user will imminently arrive ([0358], “providing certain environment access to the deliverer, such as by opening door 186 by unlocking doorknob 122 for a certain amount of time (e.g., if deliverer DL is approved by system 164 as an expected and/or authorized deliverer (e.g., through analysis of a label ID), door 186 may be unlocked such that deliverer DL may be enabled to enter structure 150 for delivering package PL within structure 150)”). The same motivation of claim 1 applies to claim 3.
Regarding claim 4, Yamashiro and Fadell disclose all of the limitations of claim 3, as outlined above. Additionally, Fadell discloses wherein the one or more automatic actions include unlocking a door ([0358], “providing certain environment access to the deliverer, such as by opening door 186 by unlocking doorknob 122 for a certain amount of time (e.g., if deliverer DL is approved by system 164 as an expected and/or authorized deliverer (e.g., through analysis of a label ID), door 186 may be unlocked such that deliverer DL may be enabled to enter structure 150 for delivering package PL within structure 150)”). The same motivation of claim 1 applies to claim 4.
Regarding claim 5, Yamashiro and Fadell disclose all of the limitations of claim 2, as outlined above. Additionally, Yamashiro discloses wherein the personal authenticator identifies a particular service provider ([0010], “identify whether an individual visiting the facility as a delivery person is an authenticated delivery person.” FIG. 9, “delivery person DB” 53 stores particular individuals that are authenticated).
Regarding claim 7, Yamashiro and Fadell disclose all of the limitations of claim 2, as outlined above. Additionally, Yamashiro discloses wherein the activating of the one or more devices that are connected to the automation hub is based at least in part on an estimated time of arrival of the user at the service location ([0166] describes estimated delivery times stores in delivery status DB 54 and providing the building with package information including estimated delivery time, which is an estimated arrival time of its carrier. Note, in combination with Fadell the package PL is also validated for drop-off).
Regarding claim 8, the limitations are the same as those in claims 1 and 2; however, written in machine form instead of process form. Therefore, the same rationale of claims 1 and 2 apply to claim 8. Additionally, Yamashiro discloses one or more processors ([0068], “microprocessor); memory storing computer-executable instructions ([0069], “program causing a typical computer to function as the control unit 225 (hereinafter, referred to as a notification program) and the like are stored in the ROM”); authentication module (FIG. 10, 22A with control unit 225); and controller module (FIG. 10, 22A with control unit 225).
Regarding claim 9, Yamashiro and Fadell disclose all of the limitations of claim 8, as outlined above. Additionally, Fadell discloses further comprising: an account management module (FIG. 2, computing system 164) to customize the automation hub to manage, in accordance with an account, automatic activation of the one or more connected devices ([0408] describes customizable settings for a user, such as do-not-disturb; [0496] describes user customization settings for how visitor interactions may be held; ). The same motivation of claim 9 applies to claim 1.
Regarding claim 10, Yamashiro and Fadell disclose all of the limitations of claim 8, as outlined above. Additionally, Fadell discloses wherein the notification that the personal authenticator is authorized to perform the service includes a prompt to grant access to the service provider ([0347], “One the authorization code has been acquired by the deliverer, doorbell 106 can then instruct the deliverer regarding how to properly leave the package at environment 100, such as at the front door, around the back of the house in a discrete location, etc.” Note, [0351] describes signature requirement after authorization has been performed). The same motivation of claim 10 applies to claim 1.
Regarding claim 12, Yamashiro and Fadell disclose all of the limitations of claim 8, as outlined above. Additionally, Yamashiro discloses further comprising: an analysis module to estimate the expected time of arrival of the service producer at the service location (FIG. 9, delivery center 5; [0136] describes the delivery status DB 54 has having information specifying contents of packages, desired delivery time zones, estimated times of delivery, and delivery person numbers assigned to delivery person delivering the packages). 
Regarding claim 13, Yamashiro and Fadell disclose all of the limitations of claim 8, as outlined above. Additionally, Yamashiro discloses further comprising a communication interface configured for the notification module to communicate over a telecommunication carrier network to the one or more connected devices (FIG. 10, visitor identification device 2A with identification unit 221 and control unit 225 using near field communication portion 222, wide area communication portion 223, signal obtaining portion 221, and notification device 226 for communication between the user, delivery person, and delivery center).
Regarding claim 14, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies to claim 14. Note, the expected time is the estimated time.
Regarding claim 21, the limitations are the same as those in claim 1; however, written in computer-readable medium form. Therefore, the same rationale of claim 1 applies equally as well to claim 21. Additionally, Yamashiro discloses non-transitory computer readable media ([0147], “a computer and includes a CPU, a RAM, a ROM, an I-O and a bus line”).
Regarding claim 22, the limitations are the same as those in claim 2; however, written in computer-readable medium form. Therefore, the same rationale of claim 2 applies equally as well to claim 22.
Regarding claim 23, the limitations are the same as those in claim 3; however, written in computer-readable medium form. Therefore, the same rationale of claim 3 applies equally as well to claim 23.
Regarding claim 24, the limitations are the same as those in claim 4; however, written in computer-readable medium form. Therefore, the same rationale of claim 4 applies equally as well to claim 24.
Regarding claim 25, the limitations are the same as those in claim 5; however, written in computer-readable medium form. Therefore, the same rationale of claim 5 applies equally as well to claim 25.

Allowable Subject Matter
Claims 6, 11, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481